Detailed Action
This Office action responds to the communication filed 1/3/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation reciting the sidewall spacers directly on a recessed surface of the dielectric cap layer and in direct contact with sidewalls of the conductive planarization stop layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US 20170352804 A1) discloses a similar device.  However, Chuang fails to teach the spacers directly on a recessed surface of the dielectric cap layer and in direct contact with sidewalls of the conductive planarization stop layer.
Jung (US 8772888 B2) discloses a similar device.  However, Jung fails to teach the spacers directly on a recessed surface of the dielectric cap layer.
Li (US 20120086089 A1) discloses a similar device.  However, Li fails to teach the spacers directly on a recessed surface of the dielectric cap layer and in direct contact with sidewalls of the conductive planarization stop layer.
Drewes (US 7112454 B2) discloses a similar device.  However, Drewes fails to teach the spacers directly on a recessed surface of the dielectric cap layer and in direct contact with sidewalls of the conductive planarization stop layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817